



univarlogoa04.jpg [univarlogoa04.jpg]


April 24, 2016 Chris Oversby


Dear Chris:


I am very pleased to offer you the new responsibilities President Univar EMEA
reporting to me.    We currently anticipate that you would remain an employee of
Univar Inc., with a secondment to Univar Europe Ltd. The position would be based
in our Chertsey UK facility. You scheduled start date is June 1, 2016 with a
remote transition starting immediately. The major details of our offer are as
follows - all items in this letter are provided in US dollars, an expatriate
balance sheet will be provided shortly to align this package to Great Britain
Pounds:


•
Base salary of $515,000 per year.



•
Participation in the Univar Management Incentive Plan with a 65% of salary bonus
target ($334,750). The plan permits the opportunity to earn up to 130% (2 times
target) of salary for exceptional performance. Your bonus under this plan will
be pro-rated between EMEA and Univar USA results based on the time leading both
areas in 2016. The MIP targets and design are subject to annual review and
approval of the Compensation Committee of the Board of Directors. Details on
your incentive will be outlined annually in a MIP target opportunity letter and
are subject to the terms and conditions in the MIP plan document.



•
You will be eligible for annual equity grants under the terms of the 2015
Omnibus Equity Incentive Plan. The LTIP design and actual award amounts are
subject to the annual review and approval of the Compensation Committee of the
Board of Directors. Details of the Equity awards are outlined in the Plan
document and the associated Equity Award agreements and are subject to the terms
and conditions in those documents.



•
We will provide you with any necessary amendments to your employment contract.



•
We will provide the following benefits associated with your relocation and stay
in the UK



◦
Housing allowance of up to 5,700 GBP per month for a period of up to 24 months
or the length of your UK assignment, whichever is shorter.

◦
Use of a company leased car

◦
Semi-Annual business class trips for you and your spouse for personal reasons to
the US.

◦
Relocation of goods via air shipment

◦
A miscellaneous relocation allowance of $15,000.

◦
Tax equalization, counseling and preparation benefits for the length of your
assignment



•Health Coverage through the International policy Chris, we look forward to
working with you in this new role.
Best regards,







--------------------------------------------------------------------------------





/s/ J. Erik Fyrwald
Erik Fyrwald
President & Chief Executive Officer


To indicate your acceptance of this offer, please return the signed offer letter
and agreement to: Dianna Sparacino at Dianna.sparacino@univarusa.com




ACCEPTED:
 
DATE:
 
 
 
Christopher Oversby
 
 
 
 
 












